FILED

DEC 11 2019
IN THE UNITED STATES DISTRICT COURT Clerk, U S District Court
FOR THE DISTRICT OF MONTANA ie
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
VS.
JEREMY AARON SCHULER,

Defendant.

 

CR 19-54-BLG-SPW

ORDER DISMISSING
FORFEITURE ALLEGATION
WITH PREJUDICE

 

Upon the United States’ Motion to Dismiss with Prejudice Forfeiture

Allegation (Doc. 30) contained in the indictment, and for good cause shown,

IT IS HEREBY ORDERED that the forfeiture allegation contained in the

indictment is DISMISSED with prejudice.

DATED this _//” day of December, 2019.

Lee phi.

SUSAN P. WATTERS
United States District Court Judge
